Exhibit Third Forbearance Agreement This Third Forbearance Agreement is made by and between Summit Financial Resources, L.P., a Hawaii limited partnership ("Summit"), Artisanal Cheese, LLC, a New York limited liability company ("Client"), American Home Food Products, Inc., a New York corporation ("AFP"), and Daniel W. Dowe, an individual ("Dowe") (AFP and Dowe are collectively referred to as "Guarantors"). RECITALS 1.Summit and Client have entered into a Financing Agreement dated February 19, 2009, and an Addendum to Financing Agreement (Inventory Financing) dated February 19, 2009 (collectively, the "Financing Agreement"). 2.Pursuant to the Financing Agreement, Summit has been granted a security interest in, among other things, the accounts, inventory, and equipment of Client to secure the obligations of Client under the Financing Agreement. 3.AFP guaranteed the obligations of Client under the Financing Agreement pursuant to a certain Guarantee executed by AFP on or about February 19, 2009 (the "AFP Guarantee"). 4.Dowe guaranteed certain obligations of Client under the Financing Agreement pursuant to a certain Guarantee executed by Dowe on or about February 19, 2009 (the "Dowe Guarantee") (the AFP Guarantee and the Dowe Guarantee are collectively referred to as the "Guarantees"). 5.Events of Default occurred under the Financing Agreement, and on or about June 3, 2009, Summit, Client, and Guarantors entered into a Forbearance Agreement (the "First Forbearance Agreement"). 6.Pursuant to the terms of the First Forbearance Agreement, Summit agreed to forbear from exercising its rights and remedies under the Financing Agreement until July 3l, 2009, subject to the terms and conditions set forth in the First Forbearance Agreement. 7.Events of Default continued to exist under the Financing Agreement after July 31, 2009, and events of default occurred under the First Forbearance Agreement; and on or about August 13, 2009, Summit, Client, and Guarantors entered into a Second Forbearance Agreement (the "Second Forbearance Agreement"). 8.Pursuant to the terms of the Second Forbearance Agreement, Summit agreed to forbear from exercising its rights and remedies under the Financing Agreement until November 9, 2009, subject to the terms and conditions set forth in the Second Forbearance Agreement. 9.As of the date hereof, Events of Default under the Financing Agreement continue to exist and events of default have occurred under the Second Forbearance Agreement. Summit, Client, and Guarantors have reached an agreement wherein, in exchange for the considerations provided herein, Summit has agreed to further forbear from exercising its rights and remedies under the Financing Agreement and the Guarantees until February 15, 2010. This Third Forbearance Agreement sets forth the terms and conditions of that agreement. Artisanal Cheese, LLC 11/12/2009 AGREEMENT For good and valuable consideration, receipt of which is hereby acknowledged, Summit, Client, and Guarantors agree as follows: 1.
